t c memo united_states tax_court lucila novoa petitioner v commissioner of internal revenue respondent docket no filed date thomas f dilullo for petitioner robert a fee for respondent memorandum findings_of_fact and opinion beghe judge for the taxable_year respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy-related_penalty of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues remaining for decision are whether petitioner had unreported income from her trucking business of dollar_figure as determined by respondent or some lesser amount whether respondent properly increased petitioner's net rent income by dollar_figure whether petitioner had gain of dollar_figure or some lesser amount from the sale of a truck held for use in her trucking business and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 we hold that petitioner had dollar_figure of unreported income reflecting a reduction of dollar_figure that petitioner received from nontaxable sources we hold that petitioner had additional net rent income of dollar_figure and gain of dollar_figure on the sale of her truck finally we hold that petitioner is liable for the accuracy-related_penalty petitioner claimed a dollar_figure income_tax_credit for the purchase of a diesel-powered vehicle and for the purchase of gasoline and diesel_fuel pursuant to sec_34 respondent disallowed the credit in the statutory_notice_of_deficiency on brief petitioner conceded that she is not entitled to the fuel tax_credit under sec_34 petitioner also claimed the earned_income_credit whether petitioner is eligible for the earned_income_credit taking into account the increase to petitioner's income resulting from this decision is to be determined in the rule computation respondent's concessions relate to the reconstruction of petitioner's income and are explained below all dollar figures are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are incorporated herein by this reference petitioner resided in north bergen new jersey at the time the petition was filed a trucking business during the taxable years and petitioner owned and operated her own trucking business as a sole_proprietor at the beginning of petitioner owned two mack trucks petitioner drove at least one of the trucks herself to transport cargo containers for cappy's transport inc cappy's on behalf of goya foods inc from goya's processing plant in secaucus new jersey to port newark for shipment overseas petitioner worked as an independent_contractor and was paid according to the number of containers delivered petitioner controlled the conditions of her employment working as little or as much as she pleased petitioner failed to maintain adequate books_and_records of the gross_income and expenses of her trucking business on schedule c of her income_tax return petitioner reported gross_receipts of dollar_figure and net business income of dollar_figure from her trucking business the record does not disclose how or whether the other truck was being used while petitioner was making deliveries for cappy's or whether the rate at which the one truck was being driven by petitioner left time for someone else to drive it during the taxable_year on her income_tax return petitioner claimed the standard_deduction and reported gross_receipts and expenses of her trucking business on schedule c in the following amounts gross_receipts expenses dollar_figure tolls depreciation insurance repairs maintenance supplies taxes registration wages other expenses fuel tires parking road tax big_number total expenses big_number big_number big_number big_number big_number big_number big_number big_number net business income at an unspecified time in petitioner sold one of her trucks for dollar_figure in date petitioner had purchased the truck for dollar_figure and had paid dollar_figure for a truck warranty petitioner had claimed depreciation_deductions on the truck of dollar_figure and dollar_figure for the and taxable years respectively petitioner did not report the sale of the truck on her tax_return b rental_activity during petitioner purchased a two-family house in north bergen new jersey and on date she moved into the house petitioner paid the purchase_price of dollar_figure for the house in the following manner initial deposit on purchase payment at closing of title mortgage loan proceeds purchase_price dollar_figure big_number big_number big_number on date petitioner wrote a check for dollar_figure to her attorney william e powers which was applied to the initial deposit on the house the check cleared on date on date the purchase of the house closed and petitioner paid dollar_figure at the closing of this amount dollar_figure was a further downpayment on the house and dollar_figure represented closing costs paid to the mortgage_lender which included dollar_figure as a prepayment of interest referred to as points on the mortgage during petitioner spent dollar_figure on property improvements to the house beginning in date petitioner rented one-half of the house to a tenant petitioner reported rent income and expenses on the schedule e of her return as follows rents received expenses dollar_figure insurance mortgage interest big_number repairs big_number supplies big_number taxes big_number other water sewer gas big_number big_number depreciation expense total expenses big_number big_number income loss percent correction only ½ of residence rented big_number petitioner reported expenses paid for the entire house even though she only rented one-half of it to a tenant to the record does not disclose the source of the additional dollar_figure paid as an initial deposit correct the overstatement of expenses of the rental portion she divided the loss by one-half and reported a loss of dollar_figure instead of dollar_figure petitioner has acknowledged in the stipulation of facts that her procedure of dividing the loss in half results in a computational error that overstates her loss by dollar_figure because it also has the effect of improperly reducing her gross rental income by one-half in adjusting petitioner's schedule e rent income respondent disallowed some expenses while allowing others in excess of the amounts stated on the return respondent adjusted petitioner's rent income as follows expense item expense per return allowed insurance repairs supplies taxes gas depreciation dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number total disallowed expense sec_50 percent business allocation big_number x dollar_figure schedule e expense disallowance big_number schedule e computational error big_number schedule e adjustment in the notice_of_deficiency big_number c petitioner's daughters petitioner has two daughters emelina and jennifer who in were and years old respectively emelina and jennifer lived with petitioner in her rented apartment in west new york new jersey from january through date jennifer and petitioner then moved into the recently purchased house in north bergen new jersey emelina continued to live in petitioner's apartment through the end of after petitioner moved out of her apartment she kept her lease on the apartment and continued to make rental payments of dollar_figure a month to the landlord while emelina occupied the apartment through the end of she reimbursed petitioner for the monthly rental payments during jennifer was a high school student and also worked part time at the drug festival inc in union city new jersey jennifer would cash her weekly paycheck keep dollar_figure for herself and give the remainder to petitioner jennifer earned dollar_figure of gross wages for the calendar_year a total of dollar_figure was withheld from her wages for federal state and payroll_taxes petitioner used jennifer's wages to pay household expenses and buy clothing for jennifer d reconstruction_of_income in date internal_revenue_service tax_auditor geneva dickerson ms dickerson began an audit of petitioner's income_tax return after petitioner failed to provide adequate books_and_records of her trucking business ms dickerson reconstructed petitioner's income for the calendar_year using the bank deposit and cash expenditure method and determined that petitioner had unreported income in the amount of dollar_figure on date respondent issued a statutory_notice_of_deficiency ms dickerson's report reconstructing petitioner's income was attached the notice_of_deficiency listed the following adjustments to petitioner's income dollar_figure increase in schedule c net profit resulting from the dollar_figure of unreported income determined by ms dickerson's reconstruction of petitioner's income and the disallowance for lack of substantiation of dollar_figure in deductions for schedule c business_expenses dollar_figure increase of other income representing petitioner's gain on the truck sale and dollar_figure increase in rent income resulting from petitioner's dollar_figure computational error plus dollar_figure of expenses disallowed for lack of substantiation following pretrial discovery respondent made several adjustments to ms dickerson's reconstruction of petitioner's income and recomputed petitioner's unreported income respondent determined that petitioner had unreported income of dollar_figure dollar_figure less than the unreported income originally determined by ms dickerson and set forth in the statutory_notice_of_deficiency the following table sets forth ms dickerson's initial reconstruction of petitioner's unreported schedule c income and respondent's reconstruction and revised computation ms dickerson's reconstruction respondent's revised reconstruction bank deposit portion bank deposit portion total deposits dollar_figure total deposits dollar_figure nontaxable deposits nontaxable deposits proceeds of truck sale big_number proceeds of truck sale big_number interbank transfers big_number net taxable deposits big_number net taxable deposits big_number cash expenditure portion cash expenditure portion total expenditures big_number total expenditures big_number check disbursements big_number and savings account withdrawals check disbursements big_number and savings account withdrawals less disallowed big_number schedule e expenses cash outlay sec_1 big_number cash outlays big_number recomputed income big_number recomputed income big_number reported income big_number reported income big_number unreported income big_number unreported income big_number ms dickerson erroneously concluded that petitioner had dollar_figure of cash outlays when dollar_figure was the excess of total checks written over expenditures respondent's recomputation of petitioner's unreported schedule c income primarily differed from ms dickerson's initial computation in two ways first respondent subtracted interbank transfers between petitioner's accounts totaling dollar_figure representing transfers from her savings account to her checking account in order to make payments at the closing of her house the dollar_figure was then subtracted from the total checks disbursed amount that was used to calculate petitioner's cash expenditures thereby not altering the amount of petitioner's unreported income second respondent allowed schedule c deductions of dollar_figure claimed by petitioner for business_expenses in their entirety unlike ms dickerson's report which allowed only dollar_figure of the claimed schedule c deductions the allowance of the additional schedule c deductions of dollar_figure first reduced respondent's schedule c net_income adjustment from dollar_figure to dollar_figure the amount of petitioner's unreported schedule c gross_income the allowance of the remaining schedule c deductions also led respondent to add dollar_figure of paid business_expenses to petitioner's cash expenditures_for purposes of computing her unreported income thereby increasing her unreported income in a corresponding amount respondent's subtraction of dollar_figure of bank_deposits led to a corresponding dollar_figure increase in cash expenditures insofar as the amount of total checks disbursed was reduced by dollar_figure and petitioner's cash expenditures were calculated by subtracting the amount of total checks disbursed from total expenditures the schedule c included a dollar_figure depreciation deduction a noncash expenditure which explains why only dollar_figure of the dollar_figure was included in petitioner's cash expenditures the following is an abbreviated explanation of how respondent's determination of petitioner's unreported income was revised from the amount contained in the statutory notice continued in date petitioner's friend vilma reye lent her dollar_figure in date petitioner repaid the loan in its entirety a respondent's reconstruction_of_income opinion sec_6001 requires all taxpayers to maintain adequate books_and_records of taxable_income in the absence of adequate books_and_records the commissioner is authorized to reconstruct the taxpayer's income by any reasonable method that clearly reflects the taxpayer's income sec_446 holland v united continued initial unreported income in the statutory notice dollar_figure cash expenditure increase for additional big_number schedule c deductions allowed decrease in bank_deposits for interbank transfers increase in cash expenditures resulting from decrease in total checks disbursed -big_number big_number decrease in cash expenditures resulting -big_number from decrease in total expenditures relating to overstatement of payment at closing of the house in the statutory notice decrease in cash expenditures relating to schedule e expenses disallowed -big_number adjustment for dollar_figure error in ms dickerson's report instead of being a cash outlay such amount represents an excess of total checks disbursed over total expenditures -big_number revised unreported income big_number states 348_us_121 94_tc_654 one of these methods whose propriety is well established is the bank_deposits and cash expenditure method parks v commissioner supra 70_tc_1057 under this method respondent estimates the taxpayer's cash expenditures and determines the amount of bank_deposits for the taxable years at issue in order to arrive at petitioner's income which is then compared with petitioner's reported income to determine the amount of petitioner's unreported income see 801_f2d_1020 8th cir the method is premised on the assumption that the taxpayer has disposed of unreported income by depositing part of it into bank accounts and by making cash expenditures of the other part in the present case petitioner did not keep adequate books_and_records petitioner did not retain a bookkeeper or accountant and did not keep formal books of account recording the day-to-day receipt of income and payment of expenses of her trucking business respondent therefore properly used the petitioner testified that she provided her return preparer a handwritten list of the business_expenses of her trucking business petitioner also proffered into evidence copies of receipts for the cash purchase of diesel_fuel totaling dollar_figure and copies of truck repair and maintenance expense receipts totaling dollar_figure respondent has conceded the deductibility of all trucking business_expenses claimed by petitioner but treated continued bank_deposits and cash expenditure method to reconstruct petitioner's income and to determine that petitioner had unreported income for the taxable_year the reconstruction is especially reliable in the present case because petitioner either stipulated or verified through her testimony the amount of deposits made to her bank accounts and the amount of cash that she expended during the calendar_year generally respondent's determination in a statutory_notice_of_deficiency is entitled to a presumption of correctness 290_us_111 the fact that respondent's revised reconstruction reduces the amount of petitioner's unreported income does not affect the presumption of correctness attached to respondent's original determination of petitioner's tax_deficiency to the extent not reduced by respondent's revision 18_tc_1159 affd per curiam 217_f2d_952 9th cir petitioner does not argue that respondent's determination is not entitled to a presumption of correctnessdollar_figure instead continued all such expenses except depreciation as cash expenditures_for purposes of reconstructing petitioner's income respondent's reconstruction_of_income is a revised version of the tax auditor's reconstruction that was attached to the statutory_notice_of_deficiency respondent's revised reconstruction determines petitioner to have less unreported income than the original reconstruction see supra pp in cases of unreported income the court_of_appeals for continued petitioner argues that she effectively rebutted the presumption of correctness by presenting competent and relevant evidence showing that the determination is erroneous we do not completely agree at trial petitioner proffered into evidence a copy of a form 1099-misc form_1099 listing cappy's as the payor and petitioner as the recipient of dollar_figure of nonemployee continued the third circuit the circuit to which this case is appealable recognizes an exception to the general_rule that respondent's determination is entitled to a presumption of correctness 794_f2d_884 3d cir vacating tcmemo_1985_101 in cases of unreported income whether derived from legal or illegal sources the commissioner must provide some predicate evidence connecting the taxpayer to an income-producing activity in order to prevent the determination from being a naked assessment without any factual foundation id respondent's proper reconstruction of a taxpayer's income can also provide the factual foundation necessary to entitle respondent's determination to a presumption of correctness see 932_f2d_1128 5th cir before we will give the commissioner the benefit of the presumption of correctness he must engage in one final foray for truth such as by showing the taxpayer's net_worth bank_deposits cash expenditures affg in part and revg in part tcmemo_1990_68 citing 596_f2d_358 9th cir revg 67_tc_672 see also 298_f2d_784 3d cir respondent's reconstruction_of_income was evidence of petitioner's unreported income entitling respondent's determination to a presumption of correctness affg in part tcmemo_1960_160 87_tc_74 where respondent determined that petitioner had unreported income using the bank_deposits method respondent was not required to produce evidence linking petitioner's income to an income producing activity alvarez v commissioner tcmemo_1995_414 distinguishing cases that required linking unreported income to an income-producing activity where respondent reconstructed petitioner's income compensationdollar_figure the total_payment reported on the form_1099 is identical to the amount of gross_receipts reported by petitioner on her schedule c for her trucking business petitioner also testified that cappy's paid her by check that cappy's was her only client and that she had no other earnings from the operation of her trucking business during petitioner's presentation of the form_1099 together with her testimony does not effectively rebut the presumption of correctness attached to respondent's reconstruction_of_income first the form_1099 in and of itself does not prove that petitioner did not have other customers in her trucking business and does not prove that she did not have any other income from the use and ownership of the two trucks second although petitioner's testimony that she did not perform services for clients other than cappy's and that she had reported all her earnings from her trucking business in on her return seems credible nevertheless her testimony does not rebut respondent's determination insofar as she might have had unreported rental respondent objected to the admission into evidence of the form_1099 and the parties did argue the question of its admissibility in their initial briefs although at trial petitioner did pull out of her purse a copy of the form_1099 introduced into evidence at trial as exhibit a copy of the same form_1099 was attached to exhibit 2-b a copy of petitioner's income_tax return that was part of the stipulation of facts which states that all evidentiary objections to stipulated exhibits are waived unless specifically expressed therein respondent did not raise any evidentiary objections to exhibit 2-b in the stipulation of facts therefore the form_1099 was properly admitted into evidence income from her ownership of the trucks and their use by other persons we believe petitioner's testimony--in response to the questions she was asked at trial--literally to be true but it does not cover all possible sources of income from the use of her truck or trucks during the taxable_year petitioner did not explain how two mack trucks were used in her trucking business during a portion of petitioner's testimony does not exclude the possibility that she drove one truck herself to provide transportation services for cappy's and allowed someone else either to use her truck when she was not driving it or to use the other truck to provide transportation services for others giving rise to rent income rather than earned incomedollar_figure in this way petitioner's testimony that she had no other clients and that she reported all her earnings would literally be true and still fail to rebut the presumption of correctness of respondent's determination that petitioner had unreported income from another source whose likely existence is disclosed by the record we note that for the immediately preceding year petitioner reported gross_receipts of dollar_figure from her trucking business approximately dollar_figure more than she reported for the taxable_year in issue petitioner's failure to report the sale of the second mack truck raises from another angle the question of whether her failure to report income was connected to income generated by other use or rental of the truck that was sold insofar as petitioner's testimony implied and was intended to convey the impression that she reported all her income on her return we find her testimony improbable and questionable in light of respondent's reconstruction evidencing the receipt of income exceeding the amounts petitioner received from cappy's see 551_f2d_929 3d cir this court is not bound to accept taxpayer's testimony if it finds it to be either improbable unreasonable or questionable revg tcmemo_1975_278 sundel v commissioner tcmemo_1998_78 petitioner further argues that respondent overlooked several nontaxable sources of income for the year in issue petitioner contends that the inclusion of such amounts overstated respondent's determination of her unreported income specifically petitioner testified that after she moved out of her apartment her daughter emelina continued to live in the apartment from april through date petitioner continued to pay the rent on the apartment for those months we find that emelina reimbursed petitioner for the rent on the apartment for those months in the amount of dollar_figure per month totaling dollar_figure for the year petitioner also testified that her daughter jennifer who lived with her and worked part time at the drug festival inc would cash her paycheck keep dollar_figure and give the remainder to her mother jennifer testified at trial about her practice of turning over to her mother the bulk of the proceeds from cashing her pay checks petitioner submitted a form_w-2 reflecting wages paid_by drug festival inc to jennifer in the gross amount of dollar_figure after federal state and payroll_taxes were withheld jennifer's net wages amounted to dollar_figure subtracting dollar_figure approximately the amount she kept for herself during the year we find that jennifer gave petitioner dollar_figure in finally petitioner testified that in date her friend vilma reye lent her dollar_figure in order to help her pay her bills and that in date petitioner repaid the dollar_figure loan we find the testimony of petitioner and her daughter to be credible with respect to these items we therefore find that petitioner has carried her burden of proving that the foregoing amounts were received from nontaxable sources and were erroneously included in respondent's determination thereby overstating petitioner's unreported income by dollar_figure we therefore sustain respondent's revised determination of unreported income only to the extent of dollar_figure b rental expenses reported on schedule e respondent's determination added dollar_figure to petitioner's rent income the adjustment consisted of a dollar_figure computational error relating to the way petitioner allocated her schedule e expenses to the rental portion of the two-family residence petitioner has conceded the computational error portion of the adjustment the remaining portion of the adjustment is attributable to a dollar_figure net disallowance of deductions for rental expenses claimed on petitioner's schedule e petitioner has failed to substantiate the rental expenses specifically those relating to the payment of insurance repairs supplies and gas which respondent disallowed petitioner argues that in determining the amount of petitioner's cash expenditures_for purposes of reconstructing her income the parties stipulated that petitioner spent dollar_figure on property improvements to the house and that therefore petitioner is entitled to an additional_depreciation deduction under sec_168 we do not agree with petitioner respondent allowed petitioner a depreciation deduction for the house that is dollar_figure greater than what she claimed on schedule e although the record does not disclose how this increase was computed in its entirety we do have in evidence ms dickerson's worksheet describing and itemizing the expenditures_for the total improvements of dollar_figure it appears that ms dickerson allocated these expenditures between the rental and personal_use portions of the house and allowed an additional_depreciation deduction for the portion of the year that petitioner owned the house petitioner has not shown that she is entitled to any additional_depreciation deduction for the house petitioner next argues that she is entitled to claim a deduction under sec_163 of dollar_figure for prepaid_interest points that she paid in connection with the purchase of her house and that she is entitled to amortize and deduct a portion of the remaining dollar_figure payment of points as a rental expense on schedule e respondent argues that petitioner is not entitled to claim any deductions for the dollar_figure payment of points in order to deduct points paid in the connection with debt acquired for the purchase of a principal_residence petitioner must elect to itemize her deductions sec_63 sec_163 and petitioner claimed the standard_deduction and did not itemize therefore she is not entitled to deduct dollar_figure of the points paid in connection with the debt acquired to purchase her principal_residence neither is petitioner entitled to deduct the full amount of the dollar_figure of points paid in connection with her purchase of residential_rental_property sec_461 provides that in the case of a cash_basis taxpayer the prepayment of interest is not deductible in the year of payment but must be capitalized and deducted ratably over the term of the loan to the extent that the interest_paid represents the cost of using the borrowed funds during each tax_year in the term petitioner has not presented any evidence as to the term of or rate of interest on the dollar_figure mortgage loan because petitioner has shown that she is entitled to a pro_rata amortization deduction for her payment of points but has not shown the amount of such deduction we are permitted to estimate the amount under the rule_of cohan v commissioner supra the court in cohan directed the board_of_tax_appeals to estimate expenses bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making we therefore conservatively estimate that the term of petitioner's mortgage loan i sec_30 years and allow her a deduction for the amortization of her payment of points attributable to the rental portion of the house in the amount of dollar_figure respondent's adjustment to petitioner's rent income is sustained to the extent of dollar_figure an amount equal to respondent's original adjustment of dollar_figure less the dollar_figure deduction allowed for the amortization of the payment of points c gain recognized on sale of truck sec_1001 provides that gain from the sale of property equals the excess of the amount_realized from the sale over the adjusted_basis in the property sold generally the adjusted_basis of property equals its original cost increased by expenditures properly chargeable to capital_account and the amount of the deduction is computed by dividing dollar_figure by then multiplying such product by because petitioner purchased the home and acquired the related indebtedness on date decreased by the greater of amounts allowed_or_allowable as depreciation_deductions sec_1011 sec_1012 sec_1016 and on date petitioner purchased a mack truck for dollar_figure and paid an additional dollar_figure for a warranty at some undisclosed time in petitioner sold the mack truck for dollar_figure petitioner computed her depreciation_deductions on the truck using a basis of dollar_figure the original cost of the truck increased by the dollar_figure warranty expenditure petitioner applied the straight-line method_of_depreciation over a 5-year recovery_period to the dollar_figure basis in order to claim depreciation_deductions of dollar_figure and dollar_figure for tax years and respectively respondent argues that for the taxable_year petitioner had gain of dollar_figure on the sale of her truck respondent calculated the gain by subtracting petitioner's adjusted_basis calculated to be dollar_figure dollar_figure original cost - dollar_figure of depreciation_deductions from the truck sale proceeds of dollar_figure petitioner claimed depreciation_deductions using a dollar_figure adjusted_basis rather than a dollar_figure adjusted_basis which yielded petitioner larger depreciation_deductions however in calculating her adjusted_basis for purposes of determining gain on the disposition of the property the full amounts of depreciation_deductions previously claimed by petitioner decrease her basis in the truck even though she was not entitled to deduct the full amounts see sec_1016 sec_1_1016-3 b income_tax regs petitioner argues only that her adjusted_basis in the truck should be increased by dollar_figure to reflect petitioner's payment for the truck warranty petitioner argues that petitioner's dollar_figure expenditure in resulted in the creation of an asset having a useful_life beyond the end of the taxable_year we understand petitioner to argue that the warranty expenditure is therefore properly chargeable to capital_account thereby increasing petitioner's adjusted_basis by dollar_figure thereby reducing the gain on the sale of the truck from dollar_figure to dollar_figure although this court has recognized that warranty expenditures that prolong the life or enhance the value of an asset are capital in nature see spritzer v commissioner tcmemo_1988_347 citing 403_us_345 and 73_tc_671 affd without published opinion 665_f2d_1053 9th cir petitioner has neither entered a copy of the warranty into evidence nor testified as to the term and conditions of the warranty under these circumstances petitioner has failed to prove that the warranty she purchased created an asset with a useful_life that is properly chargeable to capital_account accordingly we reject petitioner's argument that her adjusted_basis be increased by the dollar_figure warranty expenditure and sustain respondent's determination that petitioner recognized gain of dollar_figure on the sale of her truckdollar_figure d accuracy-related_penalty sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 the regulations further define negligence to include failure by the taxpayer to exercise ordinary and reasonable care in the preparation of a tax_return the penalty does not apply to any portion of an underpayment for which the taxpayer had reasonable_cause and acted in good_faith sec_6664 in determining whether a taxpayer has acted with reasonable_cause and in good_faith all pertinent facts and circumstances are taken into account sec_1_6664-4 income_tax regs the burden of proving that the accuracy-related_penalty should not be imposed rests with the taxpayer rule a 503_us_79 we find that petitioner did not make a reasonable attempt to comply with the provisions of the internal revenue laws and that she did not act with reasonable_cause and good_faith petitioner the entire dollar_figure of recognized gain is subject_to the recapture provision of sec_1245 and is therefore treated as ordinary_income failed to report a substantial amount of her income on her return including income from her trucking business and income from the sale of her truck petitioner overstated her schedule e losses by adjusting her rental expenses in an unacceptable manner and failed to substantiate expenses that she deducted on her schedule edollar_figure petitioner's arguments against the imposition of the accuracy-related_penalty relate only to the portion of the underpayment attributable to her unreported schedule c income petitioner argues that she provided her tax preparer with receipts of her business_expenses and with the form_1099 received from cappy's she maintains that she was not negligent insofar as she maintained adequate books_and_records to substantiate all of her business_expenses properly we need not address whether petitioner maintained adequate books_and_records for purposes of the accuracy-related_penalty in light of petitioner's failure to report substantial amounts of her income grounds for sustaining respondent's determination that she is liable for the accuracy-related_penalty exist independently of finding negligence based on the lack of maintaining adequate books_and_records accordingly petitioner the accuracy-related_penalty was also imposed on the portion of the underpayment attributed to the disallowance of the fuel tax_credit under sec_34 claimed by petitioner petitioner has conceded that she is not entitled to the sec_34 credit is liable for the accuracy-related_penalty under sec_6662 on all portions of her underpayment_of_tax to reflect the foregoing decision will be entered under rule
